 



Exhibit 10.3

TRW AUTOMOTIVE HOLDINGS CORP.
2003 STOCK INCENTIVE PLAN

CHIEF EXECUTIVE OFFICER
RESTRICTED STOCK UNIT AGREEMENT

     THIS AGREEMENT, is made effective as of ___,2005 (the “Grant Date”),
between TRW Automotive Holdings Corp. (the “Company”) and ___(the
“Participant”).

R E C I T A L S:

     WHEREAS, the Company has adopted the Plan (as defined below), the terms of
which are hereby incorporated by reference and made a part of this Agreement;
and

     WHEREAS, the Compensation Committee of the Board of Directors of the
Company (the “Committee”) has determined that the Participant be granted the
Restricted Stock Units provided for herein pursuant to the Plan and the terms
set forth herein.

     NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth, the parties agree as follows:

     1.      Definitions. Whenever the following terms are used in this
Agreement, they shall have the meanings set forth below. Capitalized terms not
otherwise defined herein shall have the same meanings as in the Plan.

     (a)      “Cause” means “Cause” as defined in a Closing Date Employment
Agreement.

     (b)      “Closing Date” means February 28, 2003.

     (c)      “Closing Date Employment Agreement” means a written employment
agreement between the Company or any of its Subsidiaries and the Participant
which is or was entered into as of or after the Closing Date (as the same may be
amended, modified or supplemented in accordance with the terms thereof).

     (d)      “Disability” means, “disability” as defined in the Closing Date
Employment Agreement or, if not defined therein or if there shall be no such
agreement, “disability” of the Participant shall have the meaning ascribed to
such term in the Company’s long-term disability plan or policy, as in effect
from time to time.

     (e)      “Good Reason” means “Good Reason” as defined in a Closing Date
Employment Agreement.

     (f)      “Plan” means the TRW Automotive Holdings Corp. 2003 Stock
Incentive Plan, as the same may be amended, supplemented or modified from time
to time.

 



--------------------------------------------------------------------------------



 



     (g)      “Restricted Stock Unit” means the unfunded, unsecured right of the
Participant to receive a share of the Company’s common stock, par value $0.01
per share (the “Shares”).

     2.      Grant of Restricted Stock Units; Dividends. The Company hereby
grants to the Participant, subject to the terms and conditions of this Agreement
and the Plan, ___(___) Restricted Stock Units. The Participant shall not possess
any voting rights in Shares in respect of the Restricted Stock Units until such
Restricted Stock Units have been distributed to the Participant in the form of
Shares. In addition, if dividends are declared and paid by the Company during
the period in which the Restricted Stock Units are outstanding (the
“Dividends”), then on each date on which Shares are delivered to the Participant
in respect of the Restricted Stock Units pursuant to Sections 3(a), 3(b) and
3(d), Participant shall also be paid an amount in cash (in the case of a cash
dividend declared and paid by the Company) or distributed a number of Shares (in
the case of a stock dividend declared and paid by the Company), in each case
equal to the aggregate dividends that would have been paid to the Participant if
the Restricted Stock Units with respect to which the Shares are being delivered
had in fact been Shares during the period in which the dividends were paid.



3.        Delivery of Shares Underlying the Restricted Stock Units.

     (a)      In General. Subject to Sections 3(b), 3(c) and 3(d), commencing on
the first anniversary of the Grant Date and continuing on each of the second and
third anniversary of the Grant Date, the Company shall issue or cause there to
be transferred to the Participant a number of Shares equal to one third of the
aggregate number of Restricted Stock Units granted to the Participant under this
Agreement.

     (b)      Change of Control. Notwithstanding the foregoing, upon a Change of
Control, the Company shall issue or cause there to be transferred, to the extent
not previously issued, transferred, cancelled or forfeited in accordance with
this Section 3, to the Participant a number of Shares equal to the aggregate
number of Restricted Stock Units granted to the Participant under this
Agreement.

     (c)      Cancellation of Restricted Stock Units. Upon the issuance or
transfer of Shares in accordance with this Section 3, a number of Restricted
Stock Units equal to the number of Shares issued or transferred to the
Participant shall be cancelled.

     (d)      Termination of Employment. If the Participant ceases to be
employed by the Company or one of the Company’s subsidiaries for any reason, the
Restricted Stock Units, and any corresponding Dividends, shall be immediately
and automatically canceled by the Company without any payment or other
consideration and without notice or any other action by the Company; provided,
however, that if (i) the Participant’s employment is terminated due to death or
Disability , the Company shall issue, or cause there to be transferred, Shares,
and the corresponding Dividends, that are scheduled to be transferred on the
next anniversary of the Grant Date following such termination pursuant to
Section 3(a) as if the Participant remained employed through such date, but
shall not issue, or cause there to be transferred, Shares on any Grant Date
thereafter or (ii) the Participant is party to a Closing Date Employment
Agreement and Participant’s employment is terminated by the Company or one of
the Company’s

 



--------------------------------------------------------------------------------



 



subsidiaries without Cause or by the Participant for Good Reason, the Company
shall continue to issue, or cause there to be transferred, Shares, and the
corresponding Dividends, according to the schedule set forth in Section 3(a).

     (e)      Registration or Qualification. Notwithstanding any other provision
of the Plan or this Agreement to the contrary, absent an available exemption to
registration or qualification, a Share to which a Restricted Stock Unit relates
may not be delivered prior to the completion of any registration or
qualification of the Restricted Stock Units or the Shares to which they relate
under applicable state and federal securities or other laws, or under any ruling
or regulation of any governmental body or national securities exchange that the
Committee shall in its sole reasonable discretion determine to be necessary or
advisable.

     (f)      Certificates. As soon as practicable following the delivery date
of the Shares subject to the Restricted Stock Units, the Company shall cause
such Shares to be evidenced by certificates in the Participant’s name. However,
the Company shall not be liable to the Participant for damages relating to any
delays in so causing such Shares to be evidenced by certificates in the
Participant’s name, any loss by the Participant of the certificates, or any
mistakes or errors in the issuance of the certificates or in the certificates
themselves.

     4.      Legend on Certificates. The certificates representing the Shares
issued or transferred to the Participant in respect of the Restricted Stock
Units shall be subject to such stop transfer orders and other restrictions as
the Committee may deem reasonably advisable under the Plan or the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange upon which such Shares are listed, any applicable federal or
state laws or the Company’s Certificate of Incorporation and Bylaws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.

     5.      Transferability. Unless otherwise determined by the Committee, a
Restricted Stock Unit may not be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Participant otherwise than by will or
by the laws of descent and distribution, and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate; provided that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.

     6.      Withholding. The Company or its Affiliate shall have the right to
withhold from any payment due or transfer made with respect to the Restricted
Stock Unit, any applicable withholding taxes in respect of the Restricted Stock
Unit or the Shares to which they relate or any payment or transfer with respect
to the Restricted Stock Unit or under the Plan and to take such action as may be
necessary in the option of the Company to satisfy all obligations for the
payment of such taxes.

     7.      Securities Laws. Upon the acquisition of any Shares delivered in
respect of the Restricted Stock Units pursuant to Sections 3(a), 3(b) and 3(d),
the Participant will make or enter into such written representations, warranties
and agreements as the Committee may reasonably request in order to comply with
applicable securities laws or with this Agreement.

 



--------------------------------------------------------------------------------



 



     8.      Notices. Any notice under this Agreement shall be addressed to the
Company in care of its General Counsel at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for the Participant or to either party at such other address as
either party hereto may hereafter designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.

     9.      Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws.

     10.      Restricted Stock Units Subject to the Plan. By entering into this
Agreement the Participant agrees and acknowledges that the Participant has
received and read a copy of the Plan. The Restricted Stock Units and any Shares
delivered in respect thereto are subject to the Plan. The terms and provisions
of the Plan as it may be amended from time to time are hereby incorporated by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail

     11.      Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement. Any
counterpart or other signature hereupon delivered by facsimile shall be deemed
for all purposes as constituting good and valid execution and delivery of this
Agreement by such party.

     IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first above written.

              TRW AUTOMOTIVE HOLDINGS CORP.
 
       

  By   _______________________________

      Its _____________________________
 
       
 
            _____________________________________
Participant:

 